Citation Nr: 9903085	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right lower 
extremity disability.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from June 1961 to January 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the appellant's claim for 
service connection for right foot neuropathy.  The Board has 
rephrased this issue as service connection for right lower 
extremity disability to better address the appellant's 
contentions, as alleged on his Form 9 filing dated in 
December 1995.  In the September 1994 rating decision, the RO 
also granted the appellant's claim for service connection for 
bilateral hearing loss disability, and assigned a 
noncompensable disability evaluation.


REMAND

In his Form 9 filing, dated in July 1998, the appellant 
indicated his desire for a personal hearing before a member 
of the Travel Board at the Atlanta, Georgia, RO.  He also 
informed the RO of his new address at 4755 Ridge Oak Lane, 
Mableton, GA 30126.  By letter dated November 6, 1998, the RO 
sent to the appellant notification that his hearing was 
scheduled for December 7, 1998, but this notice was sent to 
an old address of record.  The appellant did not appear for 
the scheduled hearing.  The RO should reschedule the 
appellant for a Travel Board hearing with notice sent to his 
current address of record.

Accordingly, the case is REMANDED for the following action:

The RO should undertake appropriate 
scheduling action for a personal hearing 
before a member of the Travel Board at 
the Atlanta, Georgia, RO.  Notice should 
be sent to the appellant at his last 
reported address.  At this point, that 
address is 4755 Ridge Oak Lane, Mableton, 
GA 30126.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 3 -


